DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II (Claims 18-27) in the reply filed on 9/13/22 is acknowledged.  The traversal is on the ground(s) that the claims are drawn to related sample processing systems that include similar features such that art for one group would result in finding art applicable to other groups, and that because the inventions are in the same class there is not a serious search burden and a different field of search is not required.  This is not found persuasive because the examiner maintains that the inventions are distinct, and the reasons of distinctness not argued by the applicants (see restriction on 7/15/22 for distinctness between groupings). In addition to the distinctness, the examiner maintains that there would be a serious search and/or examination burden because:
b.	The inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
c.	The inventions require a different field of search (for example, searching different class/subclasses or electronic resources, or employing different search strategies or search queries); and/or
d.	The prior art applicable to one invention would not likely be applicable to another invention; and/or

The requirement is still deemed proper and is therefore made FINAL.

Claims 1-9 and 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/13/22.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 1-9, 18-27 and 36 are pending, with claims 18-27 being examined and claims 1-9 and 36 deemed withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 18, it is unclear where the biological sample of lines 1-2 is located.  Specifically, the biological sample is a function of the preamble, yet the claim body only refers to the substrate.  Is the substrate the sample or the sample holder?  It is unclear to the examiner where the sample is attempting to be recited in the claims.  Claim 19 is similarly rejected as it is unclear where the sample is located.
Claims 19-27 are rejected based on further claim dependency.
Regarding the additional substrate in line 3 of claim 22, it is unclear if the additional substrate is also on the holder, or if it is an intended use in which the additional substrate can be later placed on the holder. 
As to claim 23, it is unclear whether or not a heating structure is required to perform the function of dispensing a heated reagent or if the heated reagent is just an intended use of the dispenser.
With respect to claim 26, it is unclear what a “power storage device” and “an external power source” are attempting to define.  Specifically, what would or would not define each of these structures.  It is unclear how these structures do or do not differentiate from each other, and a potential infringer would not know what the limits of either of the power devices is. Further, it is also unclear whether the power storage and source are attempting to be required as they are not positively recited.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-26 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Reinhardt et al (US 20080038836; herefinater “Reinhardt”; already of record).
As to claim 18, --Reinhardt teaches a biological sample processing system (Reinhardt; [31] and Figures 1-14) configured to remove wax from a wax-embedded biological sample comprising: 
a) a holder configured to hold a substrate in a substantially level orientation relative to gravity (Reinhardt teaches holder 90/92 for holding in a substantially horizontal position; Figure 2A [30, 31]. Reinhardt teaches a slide substrate 56 supporting a paraffin biological sample in holder 90/92; Fig. 2-2A [5, 7, 31]); 
b) a reservoir for light mineral oil (Reinhardt teaches reservoir 32; Fig. 6 [34, 36, 27, 51]. Reinhardt also teaches dispensing from 142/242 and 248 where the dispenser from 142/242 would be connected to a source reservoir and the dispenser from 248 would be connected to a different source reservoir; [34, 36, 48, 54, 55]); and 
c) a dispenser for dispensing the light mineral oil from the reservoir onto the substrate in the holder such that a surface of the substrate is covered by the light mineral oil, the dispenser located above the holder and in fluid communication with the reservoir (Reinhardt teaches dispenser; [34-36] Fig. 3.  Also, Reinhardt teaches dispensers 142/242 and 248 in figure 13; [34, 36, 48, 54, 55].  The dispensers are located above the holder 90/92 which is in receptacle/tray 54/80; Fig. 13).  
Note: The instant Claims contain a large amount of functional language (ex: “configured to…”, “for...”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
As to claim 19, ---Reinhardt teaches the biological sample processing system of claim 18 (see above), wherein the biological sample comprises a wax-embedded tissue section (Reinhardt; [5, 7, 31]. The examiner notes that the biological sample is not positively recited and therefore what the sample is defined by is intended use).  
As to claim 20, ---Reinhardt teaches the biological sample processing system of claim 18 (see above), wherein the holder comprises a slide rack and the substrate comprises a microscope slide (Reinhardt teaches slide rack/holder 90/92; Figure 2A [31]. The examiner notes that the substrate is not positively recited and therefore what the substrate is defined by is intended use).  
As to claim 21, ---Reinhardt teaches the biological sample processing system of claim 18 (see above), further comprising a receptacle located beneath the holder and configured to collect the light mineral oil flowing off of the substrate (Reinhardt teaches a receptacle/tray 54/80 which collects the fluids flowing off of the substrate; [31, 36, 48]).  
As to claim 22, ---Reinhardt teaches the biological sample processing system of claim 18 (see above), wherein the dispenser comprises a manifold configured to simultaneously dispense the light mineral oil onto the substrate and at least one additional substrate (Reinhardt teaches dispenser; [34-36] Fig. 3.  Also, Reinhardt teaches dispensers 142/242 and 248 in figure 13; [34, 36, 48, 54, 55]).  
As to claim 23, ---Reinhardt teaches the biological sample processing system of claim 18 (see above), further comprising an additional dispenser located above the holder for dispensing a heated reagent onto the substrate such that a surface of the substrate is covered with a layer of the reagent (Reinhardt teaches dispensers 142/242 and 248 in figure 13, where the dispenser is 248 and the additional dispenser is 142/242, or vice versa; [34, 36, 48, 54, 55]. Although functional, Reinhardt teaches that dispenser 142 dispenses heated reagent; [34, 36, 48]).  
As to claim 24, ---Reinhardt teaches the biological sample processing system of claim 23 (see above), wherein the reagent comprises antigen retrieval (AR) solution (Reinhardt teaches surfactant de-paraffinizing solutions; [35, 55]. The examiner notes that the reagent is not positively recited and therefore what the reagent is defined by is intended use).  
As to claim 25, ---Reinhardt teaches the biological sample processing system of claim 23 (see above), further comprising a receptacle located beneath the holder and configured to collect the reagent flowing off of the substrate (Reinhardt teaches a receptacle/tray 54/80 which collects the fluids flowing off of the substrate; [31, 36, 48]).  
As to claim 26, ---Reinhardt teaches the biological sample processing system of claim 23 (see above), further comprising a heater configured to heat the reagent, the heater located in a fluid path connected to the additional dispenser and powered in part by a power storage device and in part by an external power source (As best understood, Reinhardt teaches heating the reagent; [34, 36, 48]).  
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Reinhardt in view of Angros, L (US 20140287456; hereinafter “Angros”).
As to claim 27, --- Reinhardt teaches the biological sample processing system of claim 18 (see above), with a support that supports the weight of the biological processing system in a substantially level orientation (Reinhardt teaches a support; Fig. 1, 12. Reinhardt teaches the slides in a substantially horizontal orientation in the system; [31]).
Reinhardt does not specifically teach that the system support is adjustable and an inclinometer configured to maintain the holder in the substantially level orientation by adjusting the adjustable support. However, Angros teaches the analogous art of a slide holding and treatment device (Angros; Fig. 1-2, abstract) with an adjustable support and an inclinometer configured to maintain the holder in the substantially level orientation by adjusting the adjustable support (Angros teaches that the entire system or various components have level sensors/inclinometer, and that if the entire system or each component is not level then leveling devices are adjusted to level the entire system or each component; [297]). It would have been obvious to one of ordinary skill in the art to have modified the system which maintains slides at a substantially horizontal level of Reinhardt to have included level sensors and leveling adjustment devices as in Angros because Angros teaches that the leveling sensors/devices enable each device to be level which is important for slide processing and further provides the advantage to confirm to a user that the device and its components are level (Angros; [297]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798